Citation Nr: 0638988	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative disc disease of the lumbar 
spine for the period beginning on July 16, 2001, and in 
excess of 20 percent for the period beginning on November 8, 
2002.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected sinusitis.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1996 to July 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in January 2005 
for additional development of the record.  



FINDINGS OF FACT

1.  During the period from July 16, 2001 until November 8, 
2002, the service-connected degenerative disc disease of the 
lumbar spine was essentially mild in degree, with tenderness 
but with nearly full range of motion.  

2.  Beginning on November 8, 2002, the service-connected 
degenerative disc disease of the lumbar spine is shown to 
have been productive of a disability picture that more nearly 
approximated that severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  

3.  The service-connected degenerative disc disease of the 
lumbar spine currently is shown to be productive of mild 
right lower extremity radiculopathy.  

4.  The service-connected degenerative disc disease of the 
lumbar spine currently is shown to be productive of mild left 
lower extremity radiculopathy.  

5.  The service-connected sinusitis is shown to be productive 
of a disability picture that more nearly approximates that of 
incapacitating episodes three times per year, with nasal 
steroid treatment and varying degrees of nasal blockage.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected degenerative 
disc disease of the lumbar spine for the period from July 16, 
2001 through November 7, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, including 
Diagnostic Code 5243 (2006); 38 C.F.R. § 4.71a, including 
Diagnostic Codes 5285-5295 (2002).  

2.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected degenerative disc 
disease of the lumbar spine for the period beginning on 
November 8, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5235-
5243 (2006); 38 C.F.R. § 4.71a, including Diagnostic Codes 
5285-5295 (2002).  

3.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected right lower extremity 
radiculopathy, effective on September 23, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including 
Diagnostic Code 5243, 4.124a including Diagnostic Code 8270 
(2006).  

4.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected left lower extremity 
radiculopathy, effective on September 23, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including 
Diagnostic Code 5243, 4.124a including Diagnostic Code 8270 
(2006).  

5.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected sinusitis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 including 
Diagnostic Code 6514 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a January 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, this letter was issued 
pursuant to the Board's January 2005 remand and was followed 
up by a December 2005 Supplemental Statement of the Case, in 
which the veteran's claims were readjudicated.  These 
issuances represent appropriate corrective action in view of 
Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified in an October 
2005 rating decision of the evaluations presently assigned 
for his service-connected disorders and the effective dates 
of those evaluations.  Thus, all notification needed in view 
of Dingess has been completed.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  Lumbar spine

In the appealed December 2001 rating decision, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine, including left leg and toe numbness.  

A 10 percent evaluation was assigned, effective from December 
2001, in view of in-service treatment for low back pain and 
low back surgery, and a November 2001 VA examination report 
indicating tenderness of the mid-lumbar region, complaints of 
left foot numbness and periods of severe low back pain.  This 
examination also showed lumbar spine forward flexion to 95 
degrees, extension to 20 degrees, and bilateral bending to 30 
degrees.  

Subsequent VA treatment records, beginning on November 8, 
2002, reflect complaints of radiating pain to the right leg 
as well.  In December 2002, the veteran described shooting 
pain down the front of the right leg, rendering him unable to 
move it and causing him to leave work.  

A December 2002 MRI revealed an L4-L5 diskectomy, with bone 
graft placement; and an L3-L4 left focal herniated nucleus 
pulposus with lateral displacement of the ipsilateral exiting 
nerve root.  

In April 2003, the veteran was treated by a neurological 
specialist for complaints of low back pain with sharp 
radiating pain into the right leg.  The specialist rendered 
impressions of low back pain with radicular symptoms into the 
right lower extremity and degenerative disc disease with a 
previous lumbar laminectomy at L4-L5.  Nerve conduction 
studies were recommended.  

The private nerve conduction studies from April 2003 
confirmed a long-standing mild L4 radiculopathy without acute 
denervation.  The needle examination demonstrated mild, 
chronic neuropathic changes in the right L4-innervated 
muscles.  Subsequently, in May 2003, physical therapy was 
recommended.  

A VA treatment record from June 2003 reflects that the 
veteran had constant low back pain, with radiation to the 
legs, and that he occasionally would fall when the pain 
became severe.  

The veteran underwent a further VA examination in October 
2003, during which he complained of having had continuous 
mid-line low back pain, going to the right anterior thigh and 
to the right buttock, with numbness in the toes and weakness 
in the leg.  

The range of motion studies of the low back revealed flexion 
to 70 degrees, extension to 20 degrees, and bilateral lateral 
bending to 30 degrees.  Pain was noted on flexion and 
extension.  Positive straight leg raising on the right, as 
well as a limp, were noted.  

The VA examiner rendered an impression of degenerative disc 
disease of the lumbar spine, status post lumbar laminectomy, 
with "significant discomfort and activity limitation."  

In an August 2004 memorandum submitted from the veteran's 
representative, Ann Marie Gordon, M.D., M.P.H., noted that 
she had reviewed the claims file and confirmed the presence 
of a longstanding mild L4 radiculopathy.  She found that the 
veteran had a chronic lower back condition with frequent 
flares with cold or damp conditions.  

The "unrelenting" nature of his pain syndrome, the need for 
daily pharmalogic therapy, and the negative impact on his 
ability to conduct simple tasks suggested to her that his 
condition was "at least moderately severe," and Dr. Gordon 
recommended an disability rating increase.  

The veteran was subsequently seen by VA treatment providers 
on multiple occasions for continued low back pain with 
radiation down the right lower extremity.  Of interest is a 
January 2005 VA treatment record, which contains a diagnosis 
of "severe" low back pain, post-fusion of the lumbosacral 
spine at L4-L5.  

In August 2005, the veteran underwent a further VA 
examination, with an examiner who reviewed the claims file.  
At the time of the examination, the veteran noted that he 
still had low back pain frequently radiating into the right 
buttock and hip, worse in the five minutes after bowel 
movements and frequently interfering with his sleep.  He also 
got occasional right thigh weakness.  

The veteran's pain was noted to have been worse with 
prolonged sitting and standing.  The veteran was noted to be 
working as a corrections officer, which was possible because 
this job involved largely sedentary activity without 
impairment.  

The examination revealed no spasm of the lumbar spine.  The 
range of motion testing showed flexion to 45 degrees, 
extension to 10 degrees, bilateral lateral bending to 15 
degrees, and bilateral rotation to 45 degrees.  Pain was 
noted "throughout the process."  The lower extremity 
strength and sensory responses were normal.  

The X-ray studies were noted to show the veteran's prior disc 
surgery.  The examiner rendered a diagnosis of surgical 
fusion at L4-L5, with lingering pain and range of motion 
impairment.  The examiner described no additional pain on 
range of motion, "except as noted above," and no additional 
limitations of pain, fatigue, weakness or lack of endurance 
following repetitive use.  

Subsequently, in an October 2005 rating decision, the RO 
increased the evaluation for the service-connected 
degenerative disc disease of the spine to 20 percent, 
effective beginning on November 8, 2002.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  

A 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006), a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  

A 20 percent evaluation was warranted for moderate limitation 
of motion, while a 40 percent evaluation contemplated severe 
limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now 5243, and associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to 
evaluated separately.  

Additionally, under Plate V of 38 C.F.R. § 4.71a, normal 
range of motion of the thoracolumbar spine encompasses 
forward flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  

A review of the medical evidence between July 16, 2001 and 
November 8, 2002 indicates only minimal findings.  The 
November 2001 VA examination revealed mostly normal range of 
motion findings, except for limitation of extension to 20 
degrees.  

There was some tenderness at this time, but the veteran did 
not complain of pain with motion.  There is no indication 
that the veteran's intervertebral disc syndrome was more than 
mild in degree at this time, outside of his subjective 
complaints of periods of severe pain, and he did not report 
any incapacitating episodes.  The Board thus finds that a 
rating higher than 10 percent is not assignable for the 
period from July 16, 2001 until November 8, 2002.  

However, the Board finds that the currently assigned 20 
percent rating, effective on November 8, 2002, is inadequate, 
both in terms of the underlying rating assigned and the 
presence of radiculopathy to the lower extremities.  

As to the underlying lumbar spine evaluation, the Board notes 
several key facts.  The August 2004 statement from Dr. Gordon 
indicates a disability that is at least moderately severe in 
degree.  The noted January 2005 VA treatment record contains 
a notation of severe low back pain.  Moreover, the August 
2005 VA examination indicates a greater limitation of motion, 
including flexion to 45 degrees and extension to 10 degrees.  

These findings signify a disability that is more than 
moderately disabling in degree.  The Board also notes that 
the veteran's range of motion testing was accompanied by pain 
during both the October 2003 and the August 2005 VA 
examinations.  Such factors as painful motion and functional 
loss due to pain must be fully contemplated by VA 
decisionmakers within the context of an orthopedic disability 
evaluation case.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  

Given the presence of complaints of pain with motion, it is 
the determination of the Board that the service-connected 
lumbar spine disc disability is shown to more nearly 
approximate that of severe intervertebral disc syndrome.  

For these reasons, the Board finds that an increased 
evaluation of 40 percent under the older criteria of 
Diagnostic Code 5293 is appropriate in this case, for the 
period from November 8, 2002.  

The Board is aware, however, that there is no evidence 
reflecting pronounced intervertebral disc syndrome, as would 
warrant a 60 percent evaluation under Diagnostic Code 5293.  

There is also no evidence suggesting incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months, as would warrant a 60 percent evaluation in 
view of the new criteria of Diagnostic Code 5243.  Indeed, 
while the veteran has reported frequent interference with his 
sleep, he has not described significant incapacitating 
episodes.  

Also, the Board notes that the veteran's service-connected 
disorder does not encompass a vertebral fracture, and there 
is no evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5289.  

The Board also notes that the service-connected disc 
disability has been specified by the RO as encompassing left 
leg and toe numbness, and multiple private and VA treatment 
reports indicate the more recent development of right leg 
radiculopathy.  

The Board is aware that there is an absence of documentation 
of the left leg symptoms since 2003, and nerve conduction 
studies from April 2003 revealed the right leg neuropathy to 
be only mild in degree.  

However, the newly revised criteria for evaluating 
degenerative disc disease, effective on September 23, 2002, 
contemplate separate evaluations for associated objective 
neurological abnormalities, and, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8720, a 10 percent evaluation is warranted 
for mild neuralgia of the sciatic nerve.  

The Board finds that separate 10 percent evaluations under 
Diagnostic Code 8720 are warranted for both lower 
extremities, in view of the symptoms noted hereinabove.  

In summary, the Board finds no basis for an evaluation in 
excess of 10 percent for the veteran's lumbar disc disease 
for the period from July 16, 2001 until November 8, 2002.  

For the period beginning on November 8, 2002, however, the 
Board concludes that a 40 percent evaluation is warranted.  
Moreover, effective from September 23, 2002, separate 10 
percent evaluations are assigned for right and left lower 
extremity radiculopathy.  To this extent, the appeal is 
allowed.  


IV.  Sinusitis

In the appealed December 2001 rating decision, the RO granted 
service connection for sinusitis in view of regular treatment 
for sinus problems in service.  

A no percent evaluation was assigned, effective from July 16, 
2001, following a November 2001 VA examination showing the 
nasal mucosa to be hyperemic, swollen, and narrow, with mucus 
visible on examination.  

During an October 2003 VA examination, the veteran complained 
of sinus congestion, with rhinorrhea, sneezing, headaches, 
postnasal drip, sore throat, cough, and laryngitis.  He was 
noted to take Claritin with moderate relief.  Upon 
examination, the sinuses were "without tender."  

The veteran had edematous mucous membranes, bilaterally, with 
the right nasal passage significantly blocked and the left 
one patent.  An impression of sinusitis was rendered.  

Subsequently, in a March 2004 rating decision, the RO 
increased the veteran's evaluation for sinusitis to 10 
percent, effective on July 16, 2001.  

A private CT scan of the sinuses, from May 2004, revealed 
diffuse chronic sinusitis that was relatively mild, with only 
minimal mucosal thickening but throughout all sinuses.  
Subsequent treatment with antibiotics was noted to result in 
significant improvement in August 2004.  

However, the veteran complained of significant bilateral 
nasal airway obstruction, sinus pain and pressure in February 
2005.  An examination showed no sinus tenderness, but the 
nasal mucosa were erythematous and swollen.  The examiner 
noted that the sinusitis was "fairly incapacitating at least 
three times per year requiring antibiotic usage."  

In August 2005, the veteran underwent a further VA 
examination, during which he complained of having bifrontal 
headaches, chronic nasal congestion and occasional yellow-
green rhinorrhea.  The veteran was noted to be on 
immunotherapy and to be receiving antibiotics approximately 
three times per year.  

The examination revealed some left nasal septal deviation and 
crusting in the left nose, with no evidence of polyps.  There 
was an approximate 25 percent obstruction in the left nostril 
and no obstruction in the right nostril.  The examination 
further revealed no evidence of post-nasal drip or 
lymphadenopathy.  

The examiner diagnosed chronic sinusitis, along with allergic 
rhinitis and nasal septal deviation, and noted that the 
veteran's difficulty with congestion was more likely 
secondary to chronic sinusitis and allergic rhinitis than to 
nasal septal deviation.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6514, a 10 percent 
evaluation is assigned in cases of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) of antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis, requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  

A 50 percent evaluation is in order in cases following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

In the present case, the noted private treatment record from 
February 2005 clearly indicates three, though not more, 
incapacitating episodes of sinusitis per year.  This is 
clearly consistent with the assignment of a 30 percent 
evaluation under Diagnostic Code 6514.  

The Board is also aware of the veteran's complaints of 
headaches and yellow-green rhinorrhea, as well as the 
variable findings of nasal passage blocking.  Moreover, the 
veteran has been noted to be on continuous immunotherapy, 
with antibiotics.  

The Board is also aware that the November 2001 and October 
2003 VA examination reports were primarily concerned with the 
veteran's low back disorder and contain insufficient 
information to determine whether his current condition has 
been consistent during the entire period of this appeal or 
has worsened beginning at the time of private treatment in 
2004 and 2005. 

In view of the above findings, it is the conclusion of the 
Board that a 30 percent initial evaluation, but not more, is 
warranted for the service-connected sinusitis.  To this 
extent, the appeal is granted.  




ORDER

An evaluation in excess of 10 percent for the service-
connected degenerative disc disease of the lumbar spine for 
the period from July 16, 2001 until November 8, 2002 is 
denied.  

A 40 percent evaluation is assigned for the service-connected 
degenerative disc disease of the lumbar spine for the period 
beginning on November 8, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.  

A separate 10 percent evaluation is assigned for right lower 
extremity radiculopathy, effective beginning on September 23, 
2002 and subject to the regulations governing the payment of 
VA monetary benefits.  

A separate 10 percent evaluation is assigned for left lower 
extremity radiculopathy, effective beginning on September 23, 
2002 and subject to the regulations governing the payment of 
VA monetary benefits.  

An initial evaluation of 30 percent is assigned for the 
service-connected sinusitis, subject to the regulations 
governing the payment of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


